Citation Nr: 1340584	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for a scar from a laceration of the right axilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the claims file is currently held by the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The issue of service connection for a back disorder was raised by the Veteran at the hearing in March 2012, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's scar from a laceration of the right axilla in September 1979 measures 4.5 centimeters by 4 millimeters, is superficial, is well-healed, and is without symptoms.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a service-connected scar from a laceration of the right axilla have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7804 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2010.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

In addition, the RO arranged for a VA examination in September 2010.  The Board finds that the examination obtained in this case was adequate, as it provided findings relevant to the criteria for rating the Veteran's scar.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The claims file was reviewed by the examiner.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria, Factual Background, and Analysis

A.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's disability as a claim for a higher evaluation of the original award.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B.  Rating Criteria for Scars

The Veteran's scar on the right axilla was rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804, which evaluates skin disorders manifested by scars.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under  38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

C.  Analysis

The Veteran suffered an accident aboard the USS Enterprise.  He fell and lacerated his right axilla.  The injury was treated with irrigation and the laceration was closed with suture.  The service treatment record note from September 1979 indicated that the injury was "superficial" and was measured at 4 centimeters in length.  The injury was checked 10 days later and no infection was noted.  There are no other reports about the injury in the Veteran's service treatment records.  At his separation examination in 1981, the Veteran indicated that the injury to his right axilla had not been a further problem.  However, he did report not being able to grow hair under either axilla and having pain in his back.  

The claims file contains VA treatment records dating back to 1999.  However, there is no mention of the 1979 injury or the scar.

The Veteran underwent a VA examination in September 2010.  At the examination, the Veteran reported some upper arm numbness.  The examiner measured the scar to be 4.5 centimeters in length and 4 millimeters at maximal width.  The examiner noted no axillary hair.  The Board notes that the RO denied the Veteran's claim for service connection for loss of hair under his arms in February 2012.  That decision was not appealed.  

Upon examination, the examiner reported that the entire right hand and arm showed no decrease in sensation.  The examiner noted the scar did not cause pain, restriction of movement, skin breakdown, inflammation, edema, or keloid formation.  The examiner also noted that the depth of the scar was superficial and caused no disabling effects.  

The examiner opined that the "scar is not symptomatic or restrictive in any way.  It does not contribute to any limitation of the movement or strength or comfort of the right arm and shoulder."  The report noted that the wound healed well.

At his hearing before the Board, the Veteran reported experiencing shocking pains under his right arm twice a month, but sometimes not for several months.  The Veteran reported that he never mentioned this pain to VA healthcare providers because when he sought medical aid there were other issues that were more pressing.  The Veteran also reported that he has not been able to use antiperspirants since the accident; however, he did report that he uses deodorant.

The Board notes that DCs 7801 and 7802 do not apply because the size of the Veteran's scar is not large enough to rate under either of those codes and the scar does not limit his range of motion.  In evaluating the Veteran's scar under DC 7804, the Board concludes that the Veteran is not entitled to a compensable rating.

The evidence documents that the Veteran's scar is not unstable or painful.  Specifically, there is no evidence of any loss of covering of skin over the scar.  In fact, the examiner reported that the wound had "healed well."  Further, the examiner reported there was no pain upon examination.  The Board notes that the Veteran reported infrequent painful episodes at his hearing.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  

Upon examination, the Veteran did not report any pain to the examiner.  Further, the Veteran never reported pain when he received VA treatment nor did he report pain at his VA examination.  Based on the lack of any report of pain until the hearing, the Board gives greater probative weight to the competent medical evidence.  Thus, a compensable initial rating is not warranted, and the claim is denied.

IV.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a scar that is not contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran reported at the hearing before the Board that he has not worked since 2009 when he started receiving Social Security Benefits.  The Veteran reported that the Social Security benefits are not related to his scar or the 1979 injury.  A claim for TDIU has not been raised in the record.



ORDER

Entitlement to an initial compensable rating for a scar from a laceration of the right axilla is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


